                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIAM LEE GRANT II,

                      Plaintiff,

 v.                                            Case No. 19-cv-979-NJR-GCS

 U.S. DEPARTMENT OF DEFENSE and
 STATE OF ILLINOIS,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       On September 5, 2019, William Lee Grant II (“Grant”) filed a pro se complaint

naming the U.S. Department of Defense and the State of Illinois as defendants (Doc. 2).

Grant also has filed a motion seeking leave to proceed in forma pauperis (“IFP”) (Doc. 3)

and a “motion to file exhibit using computer disk” (Doc. 4).

       Section 1915 is meant to ensure that indigent litigants have meaningful access to

the federal courts, and it applies to non-prisoner plaintiffs and prisoners alike. Neitzke v.

Williams, 490 U.S. 319, 324 (1989); Floyd v. United States Postal Serv., 105 F.3d 274, 275-77

(6th Cir. 1997) (overruled on other grounds) (“[T]he only logical interpretation of the

statute is that non-prisoners have the option to proceed in forma pauperis under

§ 1915(a).”). Under Section 1915, an indigent party may commence a federal court action,

without paying required costs and fees, upon submission of an affidavit asserting

inability “to pay such fees or give security therefor” and stating “the nature of the action,

defense or appeal and affiant’s belief that the person is entitled to redress.” 28 U.S.C.


                                        Page 1 of 6
§ 1915(a)(1).

         The Court’s inquiry does not end there, however, because Section 1915(e)(2)

requires careful threshold scrutiny of the complaint filed by a plaintiff seeking to proceed

IFP. A court can dismiss a case if the court determines that the action is clearly frivolous

or malicious, fails to state a claim, or is a claim for money damages against an immune

defendant. 28 U.S.C. § 1915(e)(2)(B); see also Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir.

2003) (“District judges have ample authority to dismiss frivolous or transparently

defective suits spontaneously, and thus save everyone time and legal expense.”). Thus,

resolution of the motion for IFP requires the undersigned District Judge to review the

allegations of the complaint.

         In reviewing the complaint filed by Grant, the undersigned is cognizant of the

imperative that courts construe pro se claims generously. Buechel v. United States, 746 F.3d

753, 758 (7th Cir. 2014). But the complaint must allege enough facts to “state a claim to

relief that is plausible on its face.” Alexander v. United States, 721 F.3d 418, 421 (7th Cir.

2013). An action or claim is frivolous if “it lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Additionally, the Court is not required to be

an advocate for a pro se party, nor is it required to accept inferences drawn by him if such

inferences are unsupported by facts set forth in the complaint. See Radivojevic v. Granville

Terrace Mut. Ownership Trust, No. 00 C 3090, 2000 WL 1433999, at *2 (N.D. Ill. Sept. 27,

2000).

         Grant has filed a “Civil Liberties Complaint,” in which he alleges that Ronald

Reagan directed the Secretary of Defense to “create him” in order to predict future



                                         Page 2 of 6
nuclear attacks, and he was created in the basement of the Pentagon in 1990. He alleges

that Gregory Harris bribed his family, directed Grant’s optometrist to give him an

incorrect lens prescription that would diminish Grant’s vision, and directed that Grant’s

orthodontist drill the enamel off his teeth. Grant also makes rambling and non-sensical

allegations about wrongdoings of various public figures. In fact, he recently filed another

case before the undersigned, in which he made similar allegations. See 19-cv-1104-NJR-

RJD. As the undersigned noted in that case, Grant has attempted to file a similar rendition

of this complaint on numerous occasions before courts across the country. 1 Grant

mentions the other cases in his complaint (Doc. 2, p. 2).

        To the extent there are any potential constitutional claims buried within Grant’s

eleven-page complaint of rambling allegations, the Court finds the facts to be largely

unbelievable. Sometimes a suit is dismissed because the facts are unbelievable, “even

though there has been no evidentiary hearing to determine their truth or falsity.” Gladney

v. Pendleton, 302 F.3d 773, 774 (7th Cir. 2002). The Supreme Court has held that district

judges, who are “all too familiar with factually frivolous claims,” are in the best position

to determine which claims fall into that category. Denton v. Hernandez, 504 U.S. 25, 32-33

(1992). Overall, the Court finds that Grant’s claims are baseless. See, e.g. Davis v. Allen

County Sheriff, No. 1:05-CV-163-TS, 2005 WL 1431903, at *2 (N.D. Ind. Jun. 9, 2005)



1
  Specifically, Grant has filed other complaints before the Central District of California, the District of
Columbia, the Northern District of Georgia; the Northern District of Illinois; the Central District of Illinois;
the District of Maryland; the District of Nebraska; the Eastern District of New York; the Southern District
of New York; the Eastern District of Texas; the Northern District of Texas; the Southern District of Texas;
the Western District of Texas; the Eastern District of Virginia; and the Court of Federal Claims. He has
appealed to the Second Circuit; the Fourth Circuit; the Fifth Circuit; the Seventh Circuit; the Eighth Circuit;
the Ninth Circuit; the Eleventh Circuit; the Federal Circuit; and the D.C. Circuit.


                                                Page 3 of 6
(dismissing complaint under Section 1915A as frivolous because the claims were

unbelievable); see Zappley v. United States, No. 04C0434, 2005 WL 1334606, at *1 (E.D. Wisc.

June 6, 2005) (“A court can dismiss a suit as factually frivolous pursuant to

§1915(e)(2)(B)(i) when the facts alleged in the complaint are ‘clearly baseless,’ ‘fanciful,’

‘fantastic,’ ‘delusional’ or ‘incredible.’”) (citing Denton, 504 U.S. at 32-33)).

       Moreover, the Court finds it unnecessary to grant leave to refile an amendment.

The Court is not required to allow frivolous litigation to bog down the judiciary. See e.g.

Walton v. Walker, 364 F. App’x 256, 257-58 (7th Cir. 2010) (affirming dismissal with

prejudice of plaintiff’s sprawling 82-page complaint considering his history of meritless

litigation), see also Chung v. KPMG LLP, 104 F. App’x 576, 577 (7th Cir. 2004) (dismissal

with prejudice was warranted when plaintiff had a history of redundant and frivolous

filings). Grant is once again WARNED that continuous frivolous filings in this district

may result in a filing ban.

       Accordingly, because the Court finds that Grant’s allegations fail to state a claim

for relief, the motion for leave to proceed in forma pauperis (Doc. 3) is DENIED, and this

action is DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B). The “motion

to file exhibit using computer disk” (Doc. 4) is DENIED as moot. The Clerk of Court is

DIRECTED to return the disk to Grant and to enter judgment accordingly.

       Out of an abundance of caution, the Court advises Grant as follows. If Grant

wishes to contest this Order, he has two options. He can ask the Seventh Circuit to review

the Order, or he can first ask the undersigned to reconsider the Order before appealing

to the Seventh Circuit.



                                         Page 4 of 6
       If Grant chooses to go straight to the Seventh Circuit, he must file a notice of appeal

within 60 days from the entry of judgment or order appealed from. FED. R. APP. P.

4(a)(1)(B). The deadline can be extended for a short time only if Grant files a motion

showing excusable neglect or good cause for missing the deadline and asking for an

extension of time. FED. R. APP. P. 4(a)(5)(A), (C); see also Sherman v. Quinn, 668 F.3d 421,

424 (7th Cir. 2012) (explaining the good cause and excusable neglect standards);

Abuelyaman v. Illinois State Univ., 667 F.3d 800, 807 (7th Cir. 2011) (explaining the

excusable neglect standard).

       On the other hand, if Grant wants to start with the undersigned, he should file a

motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e). The

motion must be filed within twenty-eight (28) days of the entry of judgment, and the

deadline cannot be extended. FED. R. CIV. P. 59(e); 6(b)(2). The motion must also comply

with Rule 7(b)(1) and state with sufficient particularity the reason(s) that the Court should

reconsider the judgment. Elustra v. Mineo, 595 F.3d 699, 707 (7th Cir. 2010); Talano v. Nw.

Med. Faculty Found., Inc., 273 F.3d 757, 760 (7th Cir. 2001); see also Blue v. Hartford Life &

Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012) (“To prevail on a Rule 59(e) motion to amend

judgment, a party must clearly establish (1) that the court committed a manifest error of

law or fact, or (2) that newly discovered evidence precluded entry of judgment.”) (citation

and internal quotation marks omitted).

       So long as the Rule 59(e) motion is in proper form and timely submitted, the 60-

day clock for filing a notice of appeal will be stopped. FED. R. APP. P. 4(a)(4). The clock

will start anew once the undersigned rules on the Rule 59(e) motion. FED. R. APP. P.



                                        Page 5 of 6
4(a)(1)(A), (a)(4), (a)(4)(B)(ii). To be clear, if the Rule 59(e) motion is filed outside the 28-

day deadline or “completely devoid of substance,” the motion will not stop the clock for

filing a notice of appeal; it will expire 60 days from the entry of judgment. Carlson v. CSX

Transp., Inc., 758 F.3d 819, 826 (7th Cir. 2014); Martinez v. Trainor, 556 F.2d 818, 819–20 (7th

Cir. 1977). Again, this deadline can be extended only on a written motion by Grant

showing excusable neglect or good cause.

       If Grant chooses to appeal to the Seventh Circuit, he can do so by filing a notice of

appeal in this Court. FED. R. APP. P. 3(a). The current cost of filing an appeal with the

Seventh Circuit is $505.00. The filing fee is due at the time the notice of appeal is filed.

FED. R. APP. P. 3(e). If Grant cannot afford to pay the entire filing fee up front, he must file

a motion for leave to appeal in forma pauperis (“IFP motion”). See FED. R. APP. P. 24(a)(1).

The IFP motion must set forth the issues Grant plans to present on appeal. See FED. R.

APP. P. 24(a)(1)(C). If he is allowed to proceed IFP on appeal, he will be assessed an initial

partial filing fee. 28 U.S.C. § 1915(b)(1). He will then be required to make monthly

payments until the entire filing fee is paid. 28 U.S.C. § 1915(b)(2).

       IT IS SO ORDERED.

       DATED: December 11, 2019


                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                         Page 6 of 6
